 322DECISIONSOF NATIONAL LABOR RELATIONS BOARDKaiser Foundation Hospitals,Inc. and American Fed-eration of Nurses,Local535, SEIU, AFL-CIO,CLC and Registered Nurses Representation Com-mittee,PartyIn Interest.Case 31-CA-5184March 25, 1976DECISION AND ORDERBY MEMBERSFANNING,JENKINS, AND PENELLOOn December 1, 1975, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief. Respondentand the Charging Party filed briefs in opposition tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.'We agree with and adopt the Administrative LawJudge's finding that the Registered Nurses Represen-tation Committee, referred to herein as the Commit-tee, is a labor organization within the meaning ofSection 2(5) of the Act.We do not agree with, and therefore do not adopt,the Administrative Law Judge's finding that Respon-dent did not violate Section 8(a)(2) of the Act. To thecontrary, we find that Respondent rendered unlawfulaid, assistance, and support to the Committee in vio-lation of that section of the Act.The record is inexact as to the precise date orevents leading up to the formation of the Committee.The approximate time of its inception, however, isthe early 1960's.The Committee is comprised of representativeselected by RN's from their respective floors. The lastsuch election was held in September 1974.'A settlement agreement reached between the Charging Party and Re-spondent was approved by the Administrative Law Judge on August 5,1975. Counsel for the General Counsel objected to the agreement and sub-sequently filed an appeal with the Board.After reviewing the proposedsettlement,the Board refused to approve it because it failed to contain aprovision requiring Respondent to refrain from assisting,supporting, or re-cognizing the Registered Nurses Representation Committee unless and untilsuch time as the Committee was certified by the Board.While the Boardstrongly encourages the peaceful settlement of labor disputes,itwill notapprove negotiated agreements that allow the potential renewal of unfairlabor practices.The aforementioned agreement would have permitted theRespondent,in the event that employees voted for no representation by anylabor organization,to resume recognizing and supporting the unlawfullyassisted Committee.On October 9, 1974, the Charging Party filed apetition seeking certification as the employees' bar-gaining representative. Undisputed testimony revealsthat in October, November, and December of 1974,the Committee held meetings on company premisesduring working hours. Those attending were not re-quired to clock out and were paid for their time. Fur-ther evidence reveals that the Committee was al-lowed the free use of Respondent's typewriters, copymachines,and bulletin boards in the preparation anddistribution of committee publications. The paperused in the committeenewsletterwas also suppliedby the Respondent. Committee Chairman Cline testi-fied that he was permitted to use the Respondent'sloudspeaker system, without prior authorization, toannouncecommitteemeetings.Attendance at thesemeetings,held on company premises during workinghours, by committee representatives did not requirethe prior consent of management.Two meetings appear particularly significant. OnOctober 11, 1974, a meeting was conducted amongRespondent's RN's. Attending this meeting werenursing carecoordinatorsWatto and Banks.' Thepurpose of their appearance was to encourage inter-est and participation in the Committee. On March18, 1975,a meetingwas held involving members ofthe Committee and representatives of management:Mr. Reider, administrator; Mrs. Englis, head of per-sonnel;and Mrs. Holmes, director of nursing. Thepurpose of thismeeting wasto discuss the results of aquestionnairedistributed and compiled by the Com-mitteetodetermine the economic desires of theRN's. The questionnaire was prepared on companypremisesby committee members using Respondent'spaper, typewriters, and copy machines. Though un-able to recall specific comments, Chairman Clinestated that management's response during the meet-ing consistedmainly of complimentary acknowl-edgementsand recognition of a fine response to thepoll.Coffee and doughnuts were served at this meet-ing atthe expense of Respondent.Contrary to the Administrative Law Judge, wefind that these acts of assistance rendered to theCommittee by Respondent exceeded the bounds ofpermissible cooperation and constituted unlawful aidand assistance. The natural tendency of such supportwould be to inhibit employees in their choice of abargaining representative and to restrict the Commit-tee in arm'slength dealing with Respondent. Accord-ingly, we find that Respondent has contributed suchfinancialand other support to the Committee as to2Watto and Banks were excluded,by stipulation,from the bargainingunit in a companion representation case on the grounds that they weresupervisors.223 NLRB No. 51 KAISER FOUNDATION HOSPITALS323constitute a violation of Section 8(a)(2) and (1) of theAct.'Further, since the Respondent encouraged partici-pation in the Committee and engaged in acts of rec-ognition, e.g., meeting with the Committee on March18, 1975, to discuss terms and conditions of employ-ment, after a real question of representation hadbeen raised 4 and an election involving a number ofcompeting 5 unions was pending, we find that theRespondent's conduct violated the doctrine set forthby the Board inMidwest Piping and Supply Co., Inc.63 NLRB 1060 (1945).AMENDED CONCLUSIONS OF LAW1.Delete from Conclusion of Law 3 the word"not."2.Add Conclusion of Law 4 as follows:"3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act."THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action which we find necessary to effectuate thepolicies of the Act.We shall order the Respondent to refrain fromdealing with and supporting the Registered NursesRepresentationCommittee unless and until suchtime as the Committee shall have been certified bythe Board as tie exclusive representative of the em-ployees in questlon.6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Kaiser Foundation Hospitals, Inc., Los Angeles, Cal-ifornia,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Contributing financial or other support toRegistered Nurses Representation Committee or anyother labor organization representing its employees.(b)RecognizingRegisteredNursesRepresenta-tion Committee, or successor thereto, as the repre-sentative of its employees for the purpose of bar-gainingcollectivelyconcerningconditionsofemployment, unless and until said labor organizationshall have been certified by the Board as the exclu-sive representative of such employees.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designedto effectuate the purposes and policies of the Act:(a)Post at its Los Angeles, California, location,copies of the attached notice marked "Appendix."'Copies of said notice on forms provided by. the Re-gionalDirector. forRegion 31, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including-all placeswhere notices to its employees are customarily post-ed. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.'Wean Manufacturing Company,147 NLRB 112, enfd. (C.A. 6), Novem-ber 3, 1965 (unpublished).4 Thefilingdate of the petition in the companionrepresentation case wasOctober 9, 1974.5The Committee was not participatingin the election and therefore didnot appear on the ballot.6 In view of the fact that the Committeeis noton the ballotin the com-panion representationcase, thereis no reasonwhy the partiescannot pro-ceed to an immediate election.The statedintent ofthe Charging Party is toparticipate in an election even inthe face ofthe 8(a)(2) proceedings. Sincethe Committee is not seekingcertification and the ChargingParty (peti-tioner in the representationpetition)is anxiousto proceed,the unfair laborpractice casenotwithstanding, the Regional Director, in hisdiscretion, mayconductthe election without further delay and accordingto normal Boardprocesses.r In the eventthatthisOrder is enforced by a Judgmentof a UnitedStatesCourt of Appeals, thewords in the notice reading"Postedby Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcingan Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, at which all parties were represented,that we violated certain provisions of the NationalLabor Relations Act, we hereby notify you that:WE WILL NOT contribute financial or othersupport to Registered Nurses RepresentationCommittee or any other labor organization ofour employees.WE WILL NOT recognize Registered NursesRepresentationCommittee or any successorthereto as the representative of our employees 324DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor the purpose of bargaining concerning condi-tions of employment,unless and until said labororganization shall have been certified by theBoard as the exclusive representativefor suchemployees.WE WILL NOT in any like or related mannerinterfere with,restrain, or coerce our employeesin the exercise of rights guaranteed in Section 7of the Act.KAISERFOUNDATION HOSPITALS, INC.DECISIONSTATEMENT OF THE CASEand further deniedthat the Respondent bargained with theNurses Committee or recognizedit as the exclusivecollec-tive-bargaining representativeof the registerednurse em-ployees.The General Counsel, the Charging Party, and the Re-spondent were each representedby extremely competentcounsel.All partieswere givenfull opportunity to submitevidence,examine andcross-examine witnesses, and, at theconclusion of the hearing, to argue orally if they so desired.Helpful briefs were submitted by the General Counsel andthe Respondent and have been carefully weighed and con-sidered.Upon the entire record inthis case includingmy obser-vation of the witnessesat thehearing, I make the follow-ing:FINDINGS OF FACTJAMEST. RASBURY,AdministrativeLaw Judge: This casewas heardin LosAngeles, California,on August 5 andSeptember10, 1975,'based on a charge filedon April 2and an amended charge filed on May 8 alleging violationsof Section 8(a)(I) and(2) of the Act by Kaiser FoundationHospitals(herein Respondent).The complaintalleging Re-spondent to have violated the Act was issuedon May 29,Respondent's answer acknowledged receiptof a copy ofboth the charge,amended charge,and complaint.Afterthe hearing had commenced and substantial testi-mony and evidence had been received,the AdministrativeLaw Judge on August5 approvedan informal settlementagreement to which the counsel for the GeneralCounselobjected.Both the Respondent and theCharging Party inthe instant case as well as those intervenors in the pendingRC case,2who were present in the courtroom,were anxiousto enter into the settlement agreement in order to permitthe holding of an election at the earliest possible date. Inspite of the expressed wishes of all of the real parties ofinterest,the Board saw fit on August 29 to set aside thesettlement agreement by sustaining the General Counsel'sobjection to the informal settlementapproved by the Ad-ministrative Law Judge.3The hearingwas then resumedand concluded on September 10.In its answer duly filed,the Respondent acknowledgedcertain facts with respect to its business operations andsupervisorystatus of named persons,but denied that theRegisteredNursesRepresentationCommittee(hereinCommittee or Nurses Committee)is a labor organization1All dates hereinafter will be in 1975 unless otherwise indicated.2 Case 3I-RC-2984.On November7, 1974,a representation hearing washeld in the aforementioned RC case in which Kaiser Sunset RegisteredNurses Association,UNAC,and California Nurses Association,affiliatedwithAmerican Nurses Association were permitted to intervene upon aproper showing of interest in the aforementionedRC case whichwas filedby AmericanFederation of Nurses.Local 535, SEIU-the Charging Partyin the instant case.On June 17,1975, theBoard issued its decision anddirection of election which is reportedat 219 NLRB 168 (1975).7George Meany,presidentof the AFL-CIO, reportedlystated in hisspeech at a dinner marking the Board's 40th anniversary:"The right tobargain collectively has no meaning if it is afforded a year, two years oreven more after it is sought. . . .The time has come to act on, rather thanmerely give lip service to, the principle that justicedelayed is justice de-nied." In my opinion,Meany is correct and in this instance justice has beenunduly delayed.1.JURISDICTIONRespondent is now,and at all material times herein hasbeen, a nonprofit corporation duly organized under andexisting by virtue of the laws of the State of California withits principal place of business located in Oakland,Califor-nia,where it is engaged in the operations of health careinstitutions located at various points within the State ofCalifornia including Los Angeles, which location is directlyinvolved herein.Respondent,in the course and conduct ofitsbusiness operations,annually purchases and receivesgoods valued in excess of $50,000 directly from customerslocated outside the State of California; it annually derivesgross revenues in excess of $500,000 from the conduct of itsbusiness operations.Upon the basis of these admittedfacts,I find the Respondent to be,and at all material timesherein to have been,an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6), (7), and (14) of the Act.11.THE ISSUESThereare two issuesinvolved inthis case:(I) Is theCommitteea labor organizationwithin themeaning of Sec-tion 2(5) of the Act? (2) Did the Respondent's course ofconduct andrelationshipwith the Committeeamount toaid and assistanceproscribed by Section 8(a)(2) of the Act?A. Is the Committee a Labor Organization?There was testimony indicating that the Committeecame into existence sometimein the early 1960's, but therewas no further explanation as to why the Committee hadbeen organized or at whose suggestion.The current chair-man of the Committee, David Cline, testified that theCommittee had bylaws and a set of commandments (seeG.C. Exh. 3). The bylaws state that the purpose of theCommittee shall be "To act as liasion between R.N. staffand administration" with an objective "To provide betterunderstanding between staff and administration,"Provi-sion is made in the bylaws for each floor or hospital work-ing unit to elect a representative to the Committee.Provi-sion ismade for a chairman of the Committee and KAISERFOUNDATION HOSPITALS325included among his listed duties is the following: "Con-tacts specific department heads to present suggestions orproblems which come through the R.N. Committee."Various minutes of the Nurses Committee meetings heldbetween October 29, 1974, and July 29, 1975, were admit-ted into evidence and may be found in the record as Gen-eral Counsel'sExhibit 4. Included among the minutes is aquestionnaire circulated by the Committee dated March 7,1975, in which the nurses were asked to express their opin-ions concerning such topics as percentage of raise the nurs-es would like to have; whether or not the raises should beretroactive to the time of the strike settlement by Local399; manner in which unused sick time should be handled;and similar questions relating to such subjects as dentalcare, holidays, vacations, and working conditions for part-time employees. Included in the March 1975 committeeminutes wasthe following paragraph: "RN RepresentationCommittee will formulate plans to prepare a paper statingdemands that RN's want from management before we gointo negotiations. Salary increase and benefit improve-ments will be presented to management and all RN's are tosign this statement."Mr. Cline testified that after the results of the question-naire submitted to the nurses had been tabulated the com-piled data was submitted to Mr. Reider, the hospital ad-ministrator, to Mrs.Holmes, the director of nurses, and toMrs. Englis, the personnel representative of the hospital.Each of the items which appeared on the questionnaire wasdiscussed with the representatives of management at ameetingwhich lasted for approximately 1 hour on March18.According to Mr. Cline, there was discussion of thevarious comments made by the nurses on the question-naire, but the Committee made no demands and there wereno commitmentsby therepresentatives of Respondent.ConclusionSection 2(5) defines a labor organization as:[A]ny organization of any kind, or any agency or em-ployee representation committee or plan, in which em-ployees participate and which exists for the purpose,in whole or in part, of dealing with employers con-cerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work.The U.S. SupremeCourt inN.L.R.B. v. Cabot CarbonCo., 360 U.S. 203 (1959), held that since the committeediscussed seniority, job classifications, holidays, vacations,and various other conditions of employment, it existed atleast inpart for the purpose of "dealing with employersconcerning grievances, labor disputes, wages, rates of pay,hours of employment or conditions of work." The broadbut explicit language of the Supreme Court makes it clearthat an employee"organization" whichmaintained a rela-tionship with its employer, such as has been shown by thetestimony in this case to have existed between the hospitaladministrators and the Nurses Committee, is a labor orga-nization within the meaning of Section 2(5) of the Act, andI so find."4SeeKaiser Engineers,213 NLRB 752 (1974).B. Did Respondent Unlawfully Aid and Assist the"Committee" in Violation of Section 8(a)(2)?The testimony proved and the Respondent does notdeny: (1) that the committee representatives have heldmeetings on the company premises; (2) that company rep-resentatives who were on duty at the time of the meetingswere not required to "clock out"; (3) that the Committeehas utilized the Respondent's typewriters, copy machines,and bulletin boards to inform the employees of mattersrelating to their working conditions; (4) that the coffee anddoughnuts served at the committee representatives' meet-ings were provided by Respondent; and (5) that announce-ments of meetings of the committee representatives weremade over the hospital loudspeaker system. In addition,the evidence indicates that a general meeting of the nurseswas held on October 11,.1974 (see G.C. Exh. 7), attendedby 20 to 30 nurses, including nursing care coordinatorsMrs. Watto and Mrs. Banks and Jayne Schulter from laborand delivery.5 This meeting was held ina classroom on thepremises of Respondent and was apparently for the pur-pose of encouraging greater interest or participation in thecommittee "organization," because it was having difficultygetting "volunteer[s] to run for the office of Nurse Repre-sentation Committee."There were several meetings of all the nurses held inwhich Mrs. Holmes, director of nursing, was invited to at-tend and discuss the status of the forthcoming representa-tion election.There is no allegation that the Respondent formed orcreated the "committee" and certainly there was no evi-dence introduced to that effect. There is onlyan allegationthat Respondent aided and assisted the "committee" in amanner violative of Section 8(a)(2). The questions to beresolved are whether or not the minimal courtesies extend-ed to the "committee" by the Respondent tended to domi-nate or interfere with what has heretofore been found to bea labor organization; and did the coffee and doughnuts orthe permitting of the committee representatives' to meetduring working hours amount to financial contributions orsupport of it?ConclusionDecisions by both the Board and courts in this area ofthe Act are divergent and difficult to correlate.For example inCoamo Knitting Mills Inc.,150 NLRB579 (1964), the Administrative Law Judge found that thatlabor organization was allowed to meet on company prem-ises, to address company employees during working hours5 The counsel for General Counsel states in his brief that it was stipulatedthatWatto and Banks were supervisors. This is not entirely accurate. It wasstipulated that the nursing care coordinators were, by stipulation, excludedfrom the [bargaining] unit in the representation case. There was no evidenceintroduced as to why the nursing care coordinators were excluded from theunitor what their duties and responsibilities are on behalf of Respondent.On the basis of this record, it would be presumptuous to assume they aresupervisors. The title or status of Jayne Schulter was not further identified.See the first R.N. newsletter comprising a part of G.C. Exh. 5 for asummary of Mrs. Holmes' remarks. I can find nothing therein which wouldnot be permissible under the provision of Sec. 8(c) of the Act. 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDin the plant,allowed to sign up members during workinghours under the watchful eye of the plant manager, andthen the company signed a contract recognizing the labororganization as the sole bargaining representative of theemployees. The Administrative Law Judge then found thecompany to have violated Section 8(axl) and(2) of theAct. The Boardreversedthe Administrative Judge and dis-missed the complaint,saying"We have held that the use ofcompany time and property does not,per se,establish un-lawful support and assistance."In sum,the Board foundthat the record as a whole did not support a finding ofillegality.7On the other hand,in agreement with the AdministrativeLaw Judge inCoppus Engineering Corporation,115 NLRB1387 (1956),the Board found 8(aXI) and(2) violationswhere the committee held elections twice a year on compa-ny property,used company facilities in the preparation ofthe ballots,and paid committee members for time spent inmeetings with management .$The Act encourages cooperation between labor organi-zations and management rather than proscribing such con-duct.The task is to discern between permissible coopera-tion and unlawful aid and assistance.A resolution of thistask would seem to turn on a determination as to whetherthe employer's activity actually undermines the freedom ofchoice and independence of the employees in dealing withtheir employer. There was no objective evidence of suchimpairment of choice presented at the hearing and a care-ful analysis of the transcript,including all of the writtenevidence, fails to arouse such a subjective inference.I find this case most analogous to a Board decision9wherein it was found that the employer had allowed thelabor organization free use of the company's premises formeetings and voting and of the company's office suppliesand equipment,had recognized and bargained with the la-bor organization as the exclusive representative of the em-ployees, and had paid employees for time spent on behalfof the labor organization during normal working hours. Indismissing that portion of the complaint,the Administra-tive Law Judge found, and the Board agreed, that wherethere is no interference with employees' rights under Sec-tion 7 of the Act, there can be no violation of Section8(a)(2).The relationship between Respondent and the Commit-tee herein was much less likely to influence the employeesthan in theSignalcase.In the instant case there was never any recognition of theCommittee as an exclusive bargaining representative, norwas there ever any contract executed between the parties.It is true,as I have heretofore found, that the Committeedid exercise a certain impact with the Respondent in thearea ofemployees'wages,hours, and working conditions,and therefore I have found the Committee to be a labororganization. However, in so finding, it does not automati-cally follow that the Respondent's cooperative conduct inany manner interfered with or tended to inhibit the volun-tary and free choice of the employees. The General Coun-sel has failed to prove by a preponderance of the evidencethatRespondent's conduct toward the Committee inter-fered with the employees' Section 7 rights.CONCLUSIONS OF LAW1.The American FederationofNurses,Local 535,SEIU, AFL-CIO, CLC, as well asthe Registered NursesRepresentation Committee are labor organizations withinthe meaning of Section2(5) of the Act.2.Kaiser Foundation Hospitals,Inc., is engaged in com-merce within the meaning of Section2(6), (7), and (14) ofthe Act.3.TheRespondent's course of conduct and relationshipwith the Registered Nurses Representation Committee hasnot amounted to unlawful aid and assistance violative ofSection 8(a)(1) and(2) of the Act.On the basisof the abovefindings of fact and conclu-sions of law and upon the entire record, and pursuant toSection10(c) of the Act, I herebyissue the following rec-ommended:rA reading of the Administrative Law Judge's decision in theCoamocaseleaves me with a much stronger feeling of a support and assistance violation,as well as a suppression of the employees' voluntary choice than I receivedfrom hearing the evidence in the instant case.sThe First Circuit court denied enforcement in the absence of evidenceshowing union hostility.240 F.2d 564 (1957).SignalOiland Gas Co.,131 NLRB 1427 (1961),enfd. 303 F.2d 785 (C.A.5. 1962).ORDER10The complaintis dismissedin its entirety.10 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.